DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/16/2022 has been entered.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 39-52, 54-55, 57-59 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. Claim 39 recites the barrier layer optionally contains pigment and that the paperboard structure provide a recited blocking rate and repulpability.  
Upon review of the specification, the examiner only finds paragraph 0033 to be potentially supportive of such a limitation.  Paragraph 0033 states “The barrier coating 52 may include a binder and a pigment.”  While the word “may” does have a meaning that something is optional, applicant does not seem to be using the word may to have this meaning.  Paragraph 0022 recites “the disclosed paperboard-based container, generally designated 10, may include [a list of the container walls]…Optionally, the upper end portion 14 of the side wall 12 may additionally include a lip 24”.  Containers have walls.  Walls are not optional.  The specification sets forth required structures using the word may.  The specification sets forth the optional lip using the word optionally.
All detailed embodiments and testing of the detailed embodiments as described include a barrier coating pigment, and the description for the embodiments set for various alternative ratios, each requiring a pigment to provide a ratio.  The only mention in the specification of a ‘pure binder’ style layer is found in paragraphs 0006-0007, which is the background section and both paragraphs elaborate on problems caused by high binder densities.  
Given this pattern of phrasing in the specification, the detailed embodiments described, and the background describing a lack of function in layers lacking sufficient pigment, the examiner does not consider the language of paragraph 0033 to carry the meaning that barrier coating pigment is optional.  A structure without barrier coating pigment is not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.  

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 39-52, 54-55, 57-59 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 39 recites the limitation “at least about 1:2 by weight” in lines 5-6. This renders the claim indefinite because it is unclear exactly how “at least” and how “about” combine to affect the meaning of the claim.  The phrase “at least” sets a lower bound, while “about” sets an approximation, and it is unclear if and how an approximation of a single point is different from an approximation of a lower bound.  For purpose of examination on the merits, the examiner interprets the limitation as if it instead read “at least 1:2 by weight”.

Allowable Subject Matter
Claims 39-59 would be allowable if rewritten or amended to overcome the rejections under 35 U.S.C. 112(a) and 35 U.S.C. 112(b) set forth in this Office action.  The rejection under 35 USC 112(a) can be overcome by removing the limitations directed at the pigment in the barrier coating being optional. 

Response to Arguments
Applicant’s arguments, see Remarks, filed 05/16/2022, with respect to the rejection(s) of claims 39-52, 54-55, 57-59 under 35 USC 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of 35 USC 112.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See attached PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHILLIP D SCHMIDT whose telephone number is (571)272-3459. The examiner can normally be reached Monday-Friday; hours vary approximately 0800-1900.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Newhouse can be reached on 571-272-4544. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PHILLIP D SCHMIDT/Examiner, Art Unit 3734      

/NATHAN J NEWHOUSE/Supervisory Patent Examiner, Art Unit 3734